Name: 2007/411/EC: Commission Decision of 14 June 2007 prohibiting the placing on the market of products derived from bovine animals born or reared within the United Kingdom before 1 August 1996 for any purpose and exempting such animals from certain control and eradication measures laid down in Regulation (EC) NoÃ 999/2001 and repealing Decision 2005/598/EC (notified under document number C(2007) 2473)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  animal product;  health;  means of agricultural production;  Europe;  competition
 Date Published: 2007-06-15

 15.6.2007 EN Official Journal of the European Union L 155/74 COMMISSION DECISION of 14 June 2007 prohibiting the placing on the market of products derived from bovine animals born or reared within the United Kingdom before 1 August 1996 for any purpose and exempting such animals from certain control and eradication measures laid down in Regulation (EC) No 999/2001 and repealing Decision 2005/598/EC (notified under document number C(2007) 2473) (Only the English text is authentic) (2007/411/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Articles 13(1) and 13(3) thereof, Whereas: (1) Commission Decision 2005/598/EC of 2 August 2005 prohibiting the placing on the market of products derived from bovine animals born or reared within the United Kingdom before 1 August 1996 for any purpose and exempting such animals from certain control and eradication measures laid down in Regulation (EC) No 999/2001 (2) places a marketing ban on all products consisting of or incorporating materials derived from bovine animals born or reared in the United Kingdom before 1 August 1996. However, by way of derogation, milk and hides prepared for use for leather production can be placed on the market. (2) Article 13(1) of Regulation (EC) No 999/2001 lays down measures to be applied when the presence of bovine spongiform encephalopathy (BSE) has been officially confirmed. One of these measures consists in the immediate and complete destruction of all parts of the body, including hide, of bovine animals belonging to the cohort of the animal in which BSE was confirmed. (3) Before August 1996, the identification system for cattle in the United Kingdom was insufficient to allow reliable tracing of animals and accurate identification of cohorts of BSE-positive cases. Consequently, all cattle born before August 1996 are considered to be cohort animals. (4) Article 13(1) of Regulation (EC) No 999/2001 provides that, by way of derogation from complete destruction of all parts of the body of cohort animals, Member States may apply other measures offering an equivalent level of protection, if such measures have been approved in accordance with a committee procedure. (5) On 18 May 2006, the European Food Safety Agency (EFSA) adopted an opinion on the BSE risk from bovine hides coming from cohort animals (3). EFSA recognised that the production of leather made from the hides of cohort animals presents a negligible risk provided these animals are either slaughtered in dedicated premises or separated in time from normal slaughter, their hides are clearly and immediately labelled before being transported direct to processing facilities and, in addition, that all tanned and un-tanned by-products are destroyed. (6) On 12 March 2007, the United Kingdom presented an official protocol for channelling all hides coming from bovine animals born or reared before 1 August 1996 in the United Kingdom (4) (the official protocol). This protocol is entirely under official supervision and meets the conditions recommended for cohort hides in the EFSA opinion adopted on 18 May 2006. (7) The United Kingdom should therefore be allowed to use cattle cohort hides deriving from bovine animals born or reared in the United Kingdom before 1 August 1996 for leather production. (8) For legal reasons, Decision 2005/598/EC should be repealed and replaced by a new one whose provisions, except for those related to hides, are identical. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. No products consisting of or incorporating materials, other than milk, derived from bovine animals born or reared within the United Kingdom before 1 August 1996 shall be placed on the market. 2. On the death of any bovine animal born or reared within the United Kingdom before 1 August 1996, all its body parts shall be disposed of in accordance with Regulation (EC) No 1774/2002 of the European Parliament and of the Council (5). 3. By way of derogation from the provisions laid down in paragraphs 1 and 2 and from the provisions laid down in Article 13(1)(c) of Regulation (EC) No 999/2001, the hides of bovine animals born or reared within the United Kingdom before 1 August 1996, including hides coming from bovine animals referred to in the third indent of point 1(a) of Annex VII to Regulation (EC) No 999/2001, may be used for leather production. Collection, transport and processing of these hides shall be done in dedicated approved facilities and under strict official supervision according to the official protocol approved by the competent authorities. All by-products, except leather, derived from these hides and produced in the dedicated facilities shall be disposed of as Category 1 materials in accordance with Regulation (EC) No 1774/2002. Article 2 1. When a transmissible spongiform encephalopathy (TSE) is suspected or has been officially confirmed in a bovine animal born or reared within the United Kingdom before 1 August 1996, the United Kingdom shall be exempted from the implementation of the requirements: (a) in Article 12 of Regulation (EC) No 999/2001 to place the remaining bovine animals from that holding other than those born in the 12 months following 1 August 1996 under official movement restriction until the results of a clinical and epidemiological examination are known; (b) in Article 13 of Regulation (EC) No 999/2001 and Annex VII to that Regulation concerning confirmed cases, to identify and destroy animals other than the confirmed case. 2. However, the following animals shall be identified, killed and destroyed in accordance with Regulation (EC) No 999/2001: (a) where the disease is confirmed in a female animal, all its progeny born within two years prior to, or after, clinical onset of the disease; (b) where the disease is confirmed in an animal born in the 12 months preceding 1 August 1996, cohort animals born after 31 July 1996. Article 3 Decision 2005/598/EC is repealed. Article 4 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1923/2006 (OJ L 404, 30.12.2006, p. 1). (2) OJ L 204, 5.8.2005, p. 22. (3) Available at http://www.efsa.europa.eu/en/science/biohaz/biohaz_opinions/1575.html (4) Available at http://www.rpa.gov.uk/rpa/index.nsf/UIMenu/DF2A12FDD9D660C1802570D2003ED00C?Opendocument (5) OJ L 273, 10.10.2002, p. 1.